Order reversed on the law and facts, without costs and determination of the State Liquor Authority confirmed. Memorandum: On the facts before the State Liquor Authority we cannot say the denial of petitioner’s application was arbitrary. We find in the record substantial evidence which supports the finding that petitioner has failed to satisfactorily account for the source of the capital intended for investment in the proposed business, or how it was accumulated. The unusual circumstances herein disclosed make such an inquiry particularly pertinent. However, we regard the first ground stated by the Authority for its denial as immaterial and inconsequential and, alone, insufficient to sustain the denial of the application. The order appealed from should be reversed and the determination of the appellant Authority confirmed. All concur, except MeCurn, P. J., and Kimball, J., who dissent and vote for affirmance. (Appeal from an order granting the application of petitioner; vacating the determination of the State Liqúor Authority; directing issuance of a summer hotel license to petitioner.) Present — MeCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.